internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date department of the treasury person to contact refer reply to in re eo determination tax period s ended all uil certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 we made the adverse determination for the following reason s you are not operated for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_6_-1 you negotiate fees with the rink members schedule and send member officials to the games collect fees and redistribute almost all of the collected revenues to the officiating members as your primary activities thus your activities are not directed to the improvement of business conditions of one or more lines of business you primarily engage in activities which constitute the performance of particular services for individual persons who are your members you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication department of the treasury internal_revenue_service cincinnati oh legend x state y date of formation z organization dear date july employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of x on y for the purpose of providing trained and qualified officiating services to amateur hockey organizations in your geographical area membership is voluntary and available to any individual who has met the certification requirements established by z a ‘member rink’ is any ice skating facility in your regional area that hosts z sanctioned games which are scheduled by various hockey organizations or tournaments fees charged to member rinks are based on the type of game age level and skill level of the players involved you do not create or schedule any league tournament or individual game rather various organizations contract with the member rinks to book ice time to host games you simply provide the service of scheduling certified officials you bill member rinks for your services collect the funds and then redistribute the funds to the individual member officials you mentor new officials and evaluate all member officials to strengthen their officiating skills you also provide annual clinics and seminars which focus on rule changes and updates from z you provide qualified trained officials for member rinks based on levels of efficiency game assignments are made by your scheduler based on schedules provided by the rinks membership dues and scheduling fees are your only sources of income scheduling fees account for approximately of your annual revenue with the remainder coming from membership fees expenses consist of paying members for their officiating services and administrative costs you pay your scheduler a member of your governing body of the funds received from scheduling fees and your treasurer receive sec_2 you did not indicate if there was a cap on how much compensation they could receive law sec_501 of the code provides in part for the exemption from federal_income_tax of business_leagues which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_61_170 1961_2_cb_112 describes an association composed of professional private duty nurses and practical nurses which operated a nurses’ registry primarily to afford greater employment opportunities for its members the association was not entitled to exemption as a business league described in sec_501 of the code because its primary purpose was the operation of a regular business of the kind ordinarily carried on for profit and it was engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_71_175 1971_1_cb_153 ruled on a nonprofit organization whose principal activity was the operation of a telephone-answering service for member doctors providing a telephone-answering service the organization relieved the individual members of securing this service commercially resulting in a convenience or economy in the conduct of the medical practice of its individual members therefore the organization was rendering particular services for individual persons as distinguished from the improvement of business conditions in the medical profession and public health area generally thus the organization was not exempt under sec_501 of the code in indiana retail hardware ass’n inc v united_states ct_cl 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not inure to the benefit any private_shareholder_or_individual you operate primarily to provide employment scheduling services for your members which is a private benefit to your members and does not improve business conditions as described in sec_1_501_c_6_-1 additionally two members of your governing body receive a percentage of your scheduling revenue as compensation with no stated limit which inures to their benefit therefore you are not exempt under sec_501 letter rev catalog number 47628k o you are providing a service that affords your members employment opportunities similar to the organization denied exemption in revrul_61_170 by providing these employment services you are serving the private interests of your members and do not qualify for exemption under sec_501 of the code as noted in revrul_71_175 rendering particular services for individuals is distinguished from the improvement of business conditions of a particular line_of_business by providing employment services you are providing services for the economy and convenience of your members and not for the overall improvement of a line_of_business therefore exemption under sec_501 of the code is precluded you are similar to the organization described in indiana retail hardware ass’n which failed to qualify for exemption under sec_501 of the code because conducting services for member sec_1s a substantial activity because your primary activity is arranging employment opportunities for your members you are not exempt under sec_501 conclusion based on the information provided you fail to qualify for exemption under sec_501 of the code because you provide services to your members which furthers their private interests and are not directed toward the improvement of business conditions of one or more lines of business additionally the payment of two of your governing body members a percentage of your revenue without a set limit inures to their benefit accordingly you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
